Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Georg Hasselmann (Reg #62,324) on 8/24/21 and 9/921.

The claims of the application have been amended as in the attached claim set marked for entry.

[0076] FIGS. 9A-9F show six schematic views of a head for elucidating a fitting.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims have been amended to require that the virtual fitting of a parametric frame model to a 3D model of a person’s head is performed using a first fitting procedure for adapting a first set of parameters of the parametric frame model, including at least one of the scaling of the spectacle frame, an as-worn pantoscopic angle, or a form of a spectacle rim of the spectacle frame, to the 3D model of the head to satisfy fitting guidelines specific to the parametric frame model, and performing a second fitting procedure adapting a second set of parameters of the parametric frame model that differ from the first set of parameters, including at least one of a bridge width, an earpiece length, or a nasal wing angle, to the 3D model of the head for an anatomical fitting of the parametric frame model.  While the prior art teaches fitting a parametric frame model to a 3D model of a person’s head using two fitting procedures to satisfy fitting guidelines, including the claimed sets of parameters, e.g. 4/5/21 Office Action, pages 4-6, mapping the Fonte reference to the previous independent claims and claim 4, the prior art does not teach or suggest the claimed first and second fitting procedures with the respective sets of parameters.  While Fonte teaches performing an optimization procedure and an alignment procedure, e.g. paragraphs 171-175, 176-186, 209-213, Fonte teaches that the optimization procedure adjusts the manufacturing parameters of the parametric frame model, i.e. the parameters which specify the sizes, dimensions, or angles of a spectacle frame to be manufactured for the person, whereas the alignment procedure adjusts the fitting parameters of the parametric frame model with respect to the virtual 3D model of the person’s head, i.e. the relative orientation and position of the spectacle model to the head model, as well as the angle and/or deformation of the spectacle hinges and/or temples/arms.  Therefore, Fonte, as well as the other cited prior art, does not teach or suggest the claimed fitting procedures having the claimed division of manufacturing parameters of the parametric frame model, and therefore the amended independent claim limitations as a whole are not anticipated or suggested by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT BADER/Primary Examiner, Art Unit 2619